Madden, Judge,
dissenting:
I agree with the opinion of the court that the deeds from Guaranty to the plaintiff were taxable conveyances. I think it is not necessary to decide, and I would not decide, whether the “legal title” to the lands was in Guaranty, or in the Commissioner of Insurance, after the deeds were made to him. I think, however, that the interests conveyed by Guaranty to the plaintiff were subject to incumbrances, the amount of which should have been deducted from the unincumbered value of the land, in determining the amount of the applicable stamp tax. Each piece of land was pledged to the Commissioner of Insurance to secure a specified amount of the Guaranty Company’s obligation to its policy holders to pay them, upon demand, the cash value of their policies. Suppose a particular piece was pledged to the amount of $1,000. Neither a farmer, nor the plaintiff, would buy and pay the *642full value for the land unless the pledge was released, since if the debt to the policy holders was not paid by Guaranty, the purchaser of the land would have to pay $1,000 upon it to keep the land from being sold to satisfy it. The deduction seems to me to be expressly required by the statute, and I would give the plaintiff a judgment for $2,242, with interest.
Whitaker, Judge, concurs in the foregoing opinion.